923 F.2d 200
287 U.S.App.D.C. 377
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Nawal HAMAD, et al., Appellants,v.PAN AMERICAN WORLD AIRWAYS, INC., Appellee.
No. 90-7034.
United States Court of Appeals, District of Columbia Circuit.
Jan. 11, 1991.

Before RUTH BADUR GINSBURG, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia, and on the briefs and oral arguments of counsel.  Upon full review of the case, the court is satisfied that appropriate disposition of the appeal does not warrant an opinion.  See D.C.Cir. Rule 14(c).  Substantially for reasons stated by the district judge at the February 6, 1990 hearing, it is


2
ORDERED and ADJUDGED that the summary judgment filed February 8, 1990, dismissing the action with prejudice, be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Rule 15(b)(2).